Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 7/30/2019 in which claims 1-9 were presented for examination.


Election/Restrictions
Applicant’s election of species (e) Figs. 13A-13C in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 7 recites “the toe” which has insufficient antecedent basis in the claim, did the applicant meant to recite –the toe section--?
Claim 1, line 11 recites “the leg” which has insufficient antecedent basis in the claim.
Claim 6, line 12 recites “the toe” which has insufficient antecedent basis in the claim, did the applicant meant to recite –the toe section--?
Claim 6, lines 7 and 12 recite “the leg” which has insufficient antecedent basis in the claim.
Claims 2-5 and 7-9 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-9 are rejected under 35 U.S.C. 102(a) (1)(2) as being anticipated by Kelly et al. (U.S. Patent No. 5,898,948).


    PNG
    media_image1.png
    760
    705
    media_image1.png
    Greyscale



a sock body (12) defined by a toe section (See annotated Fig. A above), a heel flap (See Fig. A), a sole extending between the toe section and the heel flap on a bottom portion of the sock (See Fig. A), and an instep extending between the toe section and the heel flap on a top portion of the sock (See Fig. A), the toe section and the instep having a first elasticity coefficient (Co. 2, lines 45-50 describe the sock body is made of elastomeric material such as Spandex which is considered as having the first elasticity coefficient); 
an arch support assemblage (See Fig. A), situated below the instep (See Fig. A), in front of the heel flap (See Fig. A), and behind the toe (See Fig. A), the arch support assemblage adapted to cover an arch region of the sole of the sock excluding the toe section of the sock (See Fig. A), the arch support assemblage having a second elasticity coefficient (Col. 2, lines 61-66 describe that the support panels or assemblage are made of non-elastic material therefore the material was considered of having a second elasticity coefficient that is lower than the first elasticity coefficient such that the arch support assemblage is stiffer than the toe, the heel flap, the instep, and the leg of the sock because the panels are disposed onto the sock body making it stiffer that the areas of the sock that has no support assemblage or panels); and 
an ankle support assemblage adapted to cover a portion of an ankle of the wearer of the sock (See Fig. A when the sock is worn), including a pair of bands extending from a top portion of the leg of the sock to a distal end of the heel flap of the sock (See Fig. A), wherein at least one of the pair of bands of the ankle support 

Regarding claim 2, Kelly discloses a sock wherein the ankle support assemblage has an elasticity coefficient that is lower than the first elasticity coefficient (Col. 5, lines 34-36 discloses that all support panels or assemblage are made of the same non-elastic materials therefore the material was considered of having an elasticity coefficient that is lower than the first elasticity coefficient because the panels or assemblage are disposed onto the sock body making it stiffer that the areas of the sock that has no support assemblage or panels therefore it will be less elastic that the sock body that is made of an elastic material).

Regarding claim 3, Kelly discloses a sock wherein the ankle support assemblage has an elasticity coefficient that is equal to the second elasticity coefficient (Col. 5, lines 34-36 discloses that all support panels or assemblage are made of the same non-elastic materials therefore the material was considered of having an elasticity coefficient that is equal to the other panels or assemblage elasticity including the second elasticity).

Regarding claim 4, Kelly discloses a sock wherein the heel flap of the sock has an elasticity coefficient that is lower than the first elasticity coefficient (Col. 5, line 49 discloses a heel pad in addition to the sock body material making it thicker that the body of the sock therefore will be lower elastic than the first body elasticity).



Regarding claims 6-9, Kelly et al. “Kelly” discloses a sock (Figs. 2-4 identifier 30), comprising: 
a sock body (12) defined by a toe section (See annotated Fig. A above), a heel flap (See Fig. A), a sole extending between the toe section and the heel flap on a bottom portion of the sock (See Fig. A), and an instep extending between the toe section and the heel flap on a top portion of the sock (See Fig. A), the toe section and the instep having a first elasticity coefficient (Co. 2, lines 45-50 describe the sock body is made of elastomeric material such as Spandex which is considered as having the first elasticity coefficient); 
an arch support assemblage (See Fig. A), situated below the instep (See Fig. A), in front of the heel flap (See Fig. A), and behind the toe (See Fig. A), the arch support assemblage adapted to cover an arch region of the sole of the sock excluding the toe section of the sock (See Fig. A), the arch support assemblage having a second elasticity coefficient (Col. 2, lines 61-66 describe that the support panels or assemblage are made of non-elastic material therefore the material was considered of having a second elasticity coefficient that is lower than the first elasticity coefficient such that the arch support assemblage is stiffer than the toe, the heel flap, the instep, and the leg of 
an ankle support assemblage adapted to cover a portion of an ankle of the wearer of the sock (See Fig. A when the sock is worn), including a pair of bands extending from a top portion of the leg of the sock to a distal end of the heel flap of the sock (See Fig. A), wherein at least one of the pair of bands of the ankle support assemblage wraps around the sole of the sock connecting with a posterior region of the arch support assemblage (See Fig. A and Col. 5, lines 28-38);
wherein the ankle support assemblage has an elasticity coefficient that is lower than the first elasticity coefficient (Col. 5, lines 34-36 discloses that all support panels or assemblage are made of the same non-elastic materials therefore the material was considered of having an elasticity coefficient that is lower than the first elasticity coefficient because the panels or assemblage are disposed onto the sock body making it stiffer that the areas of the sock that has no support assemblage or panels therefore it will be less elastic that the sock body that is made of an elastic material);
wherein the ankle support assemblage has an elasticity coefficient that is equal to the second elasticity coefficient (Col. 5, lines 34-36 discloses that all support panels or assemblage are made of the same non-elastic materials therefore the material was considered of having an elasticity coefficient that is equal to the other panels or assemblage elasticity including the second elasticity);
wherein the heel flap of the sock has an elasticity coefficient that is lower than the first elasticity coefficient (Col. 5, line 49 discloses a heel pad in addition to the sock 
wherein the heel flap of the sock has an elasticity coefficient that is equal to the second elasticity coefficient (the portion of the heel flap that includes the pair of bands as shown in Fig. A will have the support panel which is equal material and elasticity to the second elasticity of other panels since they are all made of the same materials as described above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHALED ANNIS/           Primary Examiner, Art Unit 3732